Citation Nr: 0503374	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  The veteran testified before the 
undersigned at a videoconference hearing in December 2004.  

At the hearing, the veteran testified that he wishes to 
reopen a claim for service connection for psychiatric 
disability other than PTSD, including bipolar disorder, which 
was denied by the Board in a decision dated in May 1998.  
There is no indication that the M&ROC has considered whether 
new and material evidence has been presented to reopen that 
claim, and the Board refers that matter to the M&ROC for 
appropriate action.  


FINDING OF FACT

At the December 2004 hearing, prior to the promulgation of a 
decision in the appeal, the veteran testified that he wishes 
to withdraw from appellate review the issue pertaining to 
service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

At the December 2004 videoconference hearing before the 
undersigned, the veteran testified that he wishes to withdraw 
from appellate review the issue pertaining to service 
connection for PTSD.  Review of the record shows that the 
only issue on appeal is whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for PTSD.  

The veteran has withdrawn his appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


